PER CURIAM.
This is an appeal from the summary denial of a motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. We reverse and remand for an evi-dentiary hearing or for record attachments to refute appellant’s claim that his fifteen-year sentence entered pursuant to his probation violation is illegal. See § 958.14, Fla. Stat. (1993). The record before the trial court did not reveal whether appellant’s violation was substantive or technical. See, e.g., Dunbar v. State, 664 So.2d 1093, 1094 (Fla. 2d DCA 1995).
We note that the state has attempted to cure the record deficiency by supplying information to this court in an appendix. However, this is insufficient to cure the lack of support for the trial court’s order. See Wheeler v. State, 634 So.2d 213, 214 (Fla. 4th DCA 1994).
WARNER, POLEN and FARMER, JJ., concur.